DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 7/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/13/2022 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the amendments addressing trade names or marks usage.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 113-115, 117-119, 135, 150 and 156-159 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
	The following rejections have been modified for clarity.
	The claim(s) recite(s) steps of:
	identifying one or more of the genomic regions, that correlate with an outcome of a cell therapy (claim 113); and

	comparing the epigenetic property for each of the one or more genomic regions, individually to a corresponding epigenetic property from a reference profile (claim 117).

The above steps are judicial exceptions in the form of abstract ideas in that they can be performed in a purely mental manner. The amount of information to be considered and compared broadly encompasses a single genomic region. Furthermore, the breadth of step (a) for determining an epigenetic property arguable encompasses mentally considering raw data regarding a single genomic region of interest.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While claim 119 further comprises embodiments in which administering cell compositions occurs, the administration is not required by all embodiments of the claim.
The claim(s) does/do not include additional elements, in particular step (a) for determining an epigenetic property, that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available and well-known techniques as described in paragraphs 59, 76, 124 and 129 of the instant specification.

Response to the traversal of the 101 rejections
The Remarks argue the method is not an abstract idea because determining an epigenetic property is not a mental process. The Remarks further argue the claimed subject matter relates to identification of genomic regions associated with an outcome of cell therapy by determining an epigenetic property of one or more genomic regions of a cell or population of cells. See p. 2.
	The arguments have been fully considered but are not persuasive. The abstract ideas are those identified in the above rejection. The step of determining an epigenetic property encompasses embodiments that are not performed mentally and is the additional element for consideration in determining whether it adds significantly more to the judicial exception. In the present case, the determining step does not add significantly more. The claim broadly encompasses the analysis and consideration of a single genomic region and broadly encompasses commercially available and well-known techniques as described in the instant specification.

	The Remarks further argue why the determining step is not a mental process (p. 2).
	The arguments have been fully considered but are not persuasive. The abstract ideas are those identified in the above rejection. The step of determining an epigenetic property encompasses embodiments that are not performed mentally and is the additional element to be considered in determining where it adds significantly more to the judicial exception as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 113-115, 117-119, 136, 145-146, 148-150 and 156-159 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motz 1 (US 2018/0258149 A1; priority date of 9/16/2016; previously cited).
Claims 113-115, 117-119, 136, 145-146, 148-150 and 156-159 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motz 2 (WO 2017/049166 A1; priority date of 9/17/2015; previously cited).
The Motz 1 reference is a 371 national stage application of PCT/US2016/052260, which is the basis for the Motz 2 reference. The two references are deemed to have the same disclosure based on their continuity relationship. Citations in the following rejections are to the Motz 1 reference.
The following rejections have been modified as necessitated by amendments to the claims.
Regarding claims 113, 115, 135, 136, 157, 158 and 159, Motz teaches determining an epigenetic property of genomic regions of a population of cells comprising a recombinant receptor and a population of cells without the recombinant receptor by performing Assay for Transposase-Accessible Chromatin with high throughput sequencing (ATAC-seq) to determine chromatin accessibility on enriched chimeric antigen receptor (CAR) positive CD8+ T cells (para. 1027). Chromatin accessibility is an “epigenetic property” as encompassed by the full scope of the claims (instant specification, para. 20 and p. 172).
The claim broadly encompasses any cell or populations of cells obtained from a subject, including native cells, modified cells, in vitro manipulated cells, cultured cells, etc.
Motz teaches identifying one or more genomic regions having an epigenetic property that correlates with an outcome of a cell therapy (para. 1027; and Figs. 28B and 30A). The outcome is the cells persist to provide robust and long-term anti-tumor activity because of having chromatin that is more “early memory-like” after transfer to a subject (para. 1027).
In Fig. 31A, Motz identifies 5,980 ATAC peaks present in receptor positive cells as compared to receptor negative cells. In Fig. 31B, Motz further identifies pathways and sets of genes having “epigenetic properties” that are of interest.
Regarding claim 114, Motz teaches an outcome that is the durability of the response based on the persistence of the cells (para. 1027).
Regarding claim 117, Motz teaches comparing the epigenetic property for genomic regions between two populations, with one being a reference for the other (para. 1027). One population was less differentiated (para. 1027), meaning the other was more differentiated and is indicative of less persistence to provide robust and long-term anti-tumor activity as a feature or attribute.
Regarding claim 118, Motz teaches the attribute or feature is a phenotype or function of the cells as noted above.
Regarding claim 119, Motz teaches the attribute is an outcome in the form of persisting to provide robust and long-term anti-tumor activity as noted above and administering the cells to a subject (para. 1027).
Regarding claim 145, Motz teaches Assay for Transposase-Accessible Chromatin with high throughput sequencing (ATAC-seq) as noted above. An ATAC-seq process includes the steps of claim 145.
Regarding claim 146, Motz teaches comparing peaks of sequencing reads and identifying peaks of sequence reads that are different between samples from two or more cell compositions (para. 1027).
Regarding claim 148, Motz teaches performing a GO analysis (para. 1027).
Regarding claim 149, Motz teaches Assay for Transposase-Accessible Chromatin with high throughput sequencing (ATAC-seq) which analyzes the entire genome for open chromatin (para. 1027).
Regarding claim 150, Motz teaches the cell has a chimeric antigen receptor (para. 1027).
Regarding claim 156, Motz teaches the cell therapy is an autologous transfer (para. 4, 789 and 1027).

Response to the traversal of the 102 rejections
	It is noted the Remarks do not address the rejections over the Motz 2 reference. It is presumed the arguments against the Motz 1 reference are equally applicable to the Motz 2 reference.

	The Remarks characterize the teachings of the Motz 1 reference (p. 3).
	The Examiner’s position regarding the relevant teachings of the Motz references is provided in the above rejections.

	The Remarks argue Motz does not teach determining an epigenetic property of one or more genomic regions in a cell or a population of cells that correlate with an outcome of a cell therapy in a subject (p. 3).
	The arguments have been fully considered but are not persuasive. Motz teachings determining epigenetic properties of one or more genomic regions using ATAC-seq to analyze chromatin accessibility. Chromatin accessibility is an epigenetic property encompassed by the full scope of the claim.
	Motz further identifies a number of sequence peaks and pathways were observed in cells having a recombinant receptor (CAR+ T cells). These sequence peaks and the corresponding genomic regions were epigenetic properties correlated with an outcome of persistence and providing robust and long-term anti-tumor activity. This outcome is based on the cells having an “early memory-like” profile as compared to an “effector-like” profile. See para. 1027.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 113, 145, 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz 1 (US 2018/0258149 A1; priority date of 9/16/2016; previously cited) in view of Buenrostro (Nature Methods. 2013. 10:1213-1218; cited on the 2/5/2020 IDS).
Claim 113, 145, 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz 2 (WO 2017/049166 A1; priority date of 9/17/2015; previously cited) in view of Buenrostro (Nature Methods. 2013. 10:1213-1218; cited on the 2/5/2020 IDS).
The Motz 1 reference is a 371 national stage application of PCT/US2016/052260, which is the basis for the Motz 2 reference. The two references are deemed to have the same disclosure based on their continuity relationship. Citations in the following rejections are to the Motz 1 reference.
The following rejections have been modified in view of the amendments to the claims.
Regarding claims 113, 145, 146 and 147, Motz teaches determining an epigenetic property of genomic regions of a population of cells comprising a recombinant receptor and a population of cells without the recombinant receptor by performing Assay for Transposase-Accessible Chromatin with high throughput sequencing (ATAC-seq) to determine chromatin accessibility on enriched chimeric antigen receptor (CAR) positive CD8+ T cells (para. 1027). Chromatin accessibility is an “epigenetic property” as encompassed by the full scope of the claims (instant specification, para. 20 and p. 172).
The claim broadly encompasses any cell or populations of cells obtained from a subject, including native cells, modified cells, in vitro manipulated cells, cultured cells, etc.
Motz teaches identifying one or more genomic regions having an epigenetic property that correlates with an outcome of a cell therapy (para. 1027; and Figs. 28B and 30A). The outcome is the cells persist to provide robust and long-term anti-tumor activity because of having chromatin that is more “early memory-like” after transfer to a subject (para. 1027).
In Fig. 31A, Motz identifies 5,980 ATAC peaks present in receptor positive cells as compared to receptor negative cells. In Fig. 31B, Motz further identifies pathways and sets of genes having “epigenetic properties” that are of interest.
Motz does not teach the determining process includes at least one of the steps of claim 147.
However, Buenrostro demonstrates that it was well-known in the context of the analysis of ATAC-seq data to remove duplicate sequences (Online Methods, Primary Data processing) and cluster sequences based on size (p. 1214, ATAC-seq insert sizes disclose nucleosome positions).
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the ATAC-seq assay of the method of Motz by incorporating the analysis steps of Buenrostro because they are well-known components of an ATAC-seq analysis.

Response to the traversal of the rejections over Motz 1 and Buenrostro
	The Remarks argue Beunrostro fails to cure the deficiencies of Motz as characterized above (p. 4).
	The arguments have been fully considered but are not persuasive. Motz is not deficient in regards to the full breadth of the claim for the reasons of record as detailed above.

	The Remarks argue because Motz states that CAR insertion in Tet2 may lead to expression of aberrant Tet2 mRNA and aberrant patterns of DNA methylation (p. 4). The Remarks argue that because of the potential of aberrant DNA methylation one would not have chosen to combine the ATAC protocol of Buenrostro with the cells of Motz. The Remarks argue one would not have used the cells of Motz because of epigenetic changes artificially induced by the Tet2 disruption. See p. 4.
	The arguments have been fully considered and are not persuasive. Motz teaches ATAC analysis of cells encompassed by the claims. The modification is simply to modify how the resulting data is analyzed.
	It is noted that Motz states the insertion into the Tet2 site is favorable as it results in expansion of those individual CART clones. Furthermore, as noted above, these cells had epigenetic properties that correlated with “early memory-like” profile and persistence and providing robust and long-term anti-tumor activity.

Claims 113-115, 117-119, 150 and 156-159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Blood. 2014. 123(24):3750-3759; cited on the 2/5/2020 IDS) in view of Crompton (Cellular and Molecular Immunology. 2016. 13:502-513; published online on 4/27/2015; previously cited).
Regarding claim 113, 115, 150, 156, 157, 158 and 159, Xu teaches determining a phenotype property of a population of CD8+CD45RA+CCR7+ T cells comprising a recombinant receptor obtained from a subject (p. 3751, CD8+CD45RA+CCR7+ subset correlates with in vivo expansion of CAR-T cells infused in patients with B-cell malignancies).
Xu further identifies an outcome of the therapy that correlates with the phenotype of the cells (p. 3751, CD8+CD45RA+CCR7+ subset correlates with in vivo expansion of CAR-T cells infused in patients with B-cell malignancies). The outcome is the persistence of the cells.
Regarding claim 114, as noted above, Xu teaches the outcome is the persistence of the cells which is the basis for the durability of the response.
Regarding claim 117, Xu teaches comparing phenotypes and outcomes between different groups, with groups serving as references for one another.
Regarding claim 118, Xu teaches the attribute or feature is the phenotype and function of the cells (p. 3751, CD8+CD45RA+CCR7+ subset correlates with in vivo expansion of CAR-T cells infused in patients with B-cell malignancies).
Regarding claim 119, Xu teaches the phenotype indicates expansion of the CAR-T cells in the first 6 weeks after infusion and administering the cells to a subject (p. 3751, CD8+CD45RA+CCR7+ subset correlates with in vivo expansion of CAR-T cells infused in patients with B-cell malignancies).
While Xu teaches the above methods, Xu does not teach determining an epigenetic property of the cells.
However, Crompton demonstrates that epigenetic properties of CD8+ T cells were known and could be used to distinguish different subtypes of CD8+ T cells.
It would have been prima facie obvious to the ordinary artisan to have modified the method of Xu by including an analysis of epigenetic properties of the CD8+CD45RA+CCR7+ T cells as compared to other CD8+ T cells as references in order to identify epigenetic properties that relate to the phenotype or functionality of CD8+CD45RA+CCR7+ T cells. For example, one is better able to understand the biochemistry of the cell and results in identifying epigenetic properties that correlate with the outcome observed by Xu. This provides the use with not only phenotypic information about the cells but also epigenetic information related to the functionality of the cell. The modification allows one to both confirm the phenotype of the cells based on expected epigenetic properties as well as identify any epigenetic properties of interest that correlate with outcome but that do not impact cell phenotype.

Claims 135, 136, 145, 146, 147, 148 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Blood. 2014. 123(24):3750-3759; cited on the 2/5/2020 IDS) in view of Crompton (Cellular and Molecular Immunology. 2016. 13:502-513; published online on 4/27/2015) as applied to claim 113 above, and in further view of Buenrostro (Nature Methods. 2013. 10:1213-1218; cited on the 2/5/2020 IDS).
Regarding claims 135, 136, 145, 146, 147, 148 and 149, Xu and Crompton render obvious the elements of claim 113 as required by claims 135, 136, 145, 146, 147, 148 and 149.
The combination of Xu and Crompton do not explicitly teach the elements of claims 135, 136, 145, 146, 147, 148 and 149.
However, Buenrostro teaches that ATAC-seq is a rapid and sensitive method of integrative epigenomic analysis of the entire genome.
Buenrostro as a whole demonstrates the elements of claims 135, 136, 145, 146, 147, 148 and 149 are part of ATAC-seq analysis.
It would have been prima facie obvious to have further modified the method suggest by Xu and Crompton but using the method of Buenrostro for the analysis of the epigenetic properties of the CD8+CD45RA+CCR7+ T cells of interest to Xu. One would have been motivated to make the modification as the ATAC-seq analysis of Buenrostro is a rapid and sensitive method of integrative epigenomic analysis of the entire genome.

Response to the traversal of the 103 rejections over Xu and Crompton
	The Remarks summarize the rejection (p. 5).
	The examiner’s position is articulated in the above rejection.

	The Remarks argue Xu teaches changes in expression of cell surface markers and not an epigenetic property (p. 5). The Remarks argue Compton teaches epigenetic properties but are not correlated with the outcome of a cell therapy (p. 5). 
The arguments have been fully considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Xu teaches phenotype changes of cells related to the outcome of a cell therapy. Compton teaches that phenotype is correlated with epigenetic properties. It would have been prima facie obvious to the ordinary artisan to have modified the method of Xu by including an analysis of epigenetic properties of the CD8+CD45RA+CCR7+ T cells as compared to other CD8+ T cells as references in order to identify epigenetic properties that relate to the phenotype or functionality of CD8+CD45RA+CCR7+ T cells. For example, one is better able to understand the biochemistry of the cell and results in identifying epigenetic properties that correlate with the outcome observed by Xu. This provides the use with not only phenotypic information about the cells but also epigenetic information related to the functionality of the cell. The modification allows one to both confirm the phenotype of the cells based on expected epigenetic properties as well as identify any epigenetic properties of interest that correlate with outcome but that do not impact cell phenotype.

The Remarks characterize advantages of the claimed subject matter (p. 6).
There is no indication of how these advantages distinguish the claimed subject matter from that suggested by Xu and Compton. The Remarks make no assertions, arguments or conclusions or provide any evidence on the record that these advantages may be unexpected in any manner.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634